I114th CONGRESS2d SessionH. R. 5704IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Veasey (for himself and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo extend the duration of Military OneSource Program services for members of the Armed Forces upon their separation or retirement from the Armed Forces.
1.Short titleThis Act may be cited as the More for Veterans Act. 2.Extended duration of availability of Military OneSource Program services for members of the Armed Forces upon their separation or retirementThe Secretary of Defense shall ensure that retired and honorably discharged members of the Armed Forces, including members medically discharged, separated, or on the temporary disability retirement list, and their immediate family remain eligible for services under the Military OneSource Program for at least one year after the end of the member’s tour of service, the member’s retirement date, or the member’s separation date, as the case may be. 
